DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --ELECTRICAL CONNECTOR WITH SURROUNDING SHIELD MEMBER WITH AN OUTWARD PROTRUSION CONNECTED TO A CIRCUIT BOARD--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With regard to claim 2, it is unclear how the second direction coincides with a thickness direction of the surrounding wall when the surrounding wall extends in more that one direction.  For prior art analysis, any direction along the thickness of any portion of the surrounding wall will be considered to meet this limitation.  Claim 12 includes all the limitations of claim 2 and is rejected for the same reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hayashi et al. (2021/0098943).
With regard to claim 1, Hayashi teaches, as shown in figures 1-5 and 11 and taught in paragraph 75: “A connector 20 that can be fitted with a counter connector 30 in a first direction (third direction in figure 1) and is mounted on a board, the connector 20 comprising: a contact 22A that contacts a counter contact 32A of the counter connector; a housing 21 to which the contact 22A is fitted and attached; and a surrounding wall 24A and 24B disposed to surround the housing 21, wherein a gap (between 21a and 24A and 24B in figure 3) is provided between the housing 21 and the surrounding wall, wherein in a state where the connector 20 is fitted with the counter connector 30, the surrounding wall is in contact with a counter surrounding wall (34A and 34B) of the counter connector 30 that has entered the gap, wherein the surrounding wall is provided with a protrusion portion 

    PNG
    media_image1.png
    619
    882
    media_image1.png
    Greyscale

protruding outward in a second direction (second direction in figure 3) intersecting the first direction and wherein an end portion of the protrusion portion on a side on which the board is situated in the first direction is in contact with the board (as shown in figure 2)”.

With regard to claim 2, Hayashi teaches: “The connector according to claim 1”,33 as shown above.
Hayashi also teaches, as shown in figures 1-5 and 11: “wherein the second direction coincides with a thickness direction of the surrounding wall, wherein the surrounding wall is provided with a pair of cuts (on either side of the protrusion portion in figure 3) at positions apart from each other in a third direction (first direction in figure 3) intersecting the first direction and the second direction, and wherein the protrusion portion is formed by bending, of the surrounding wall, a portion situated between the pair of cuts in the third direction to protrude outward in the second direction”.

With regard to claim 4, Hayashi teaches: “The connector according to claim 1”, as shown above.
Hayashi also teaches, as shown in figure 3: “wherein the surrounding wall includes a plurality of corners (corners of 24A and 24B in figure 3), and wherein the protrusion portion is provided at a position closer to one of two aligned corners of the plurality of corners than a center position between the two aligned corners”. 

With regard to claim 9, Hayashi teaches: “The connector according to claim 1”, as shown above.
Hayashi also teaches, as shown in figures 1-5 and taught in paragraphs 11-13 and 43: “wherein the surrounding wall is an electromagnetic shielding wall having an electrical potential set to a ground potential”. 

With regard to claim 12, Hayashi teaches: “The connector according to claim 2”, as shown above.
Hayashi also teaches, as shown in figure 3: “wherein the surrounding wall includes a plurality of corners (corners of 24A and 24B in figure 3), and wherein the protrusion portion is provided at a position closer to one of two aligned corners of the plurality of corners than a center position between the two aligned corners”. 

With regard to claim 10, Hayashi teaches: “The connector according to claim 1”,36 as shown above.
Hayashi also teaches, as shown in figures 3 and 6: “wherein the surrounding wall is divided into two pieces having an identical shape, wherein each of the two pieces is provided with a pair of walls (24A1 and 24B1) extending to a side on which the housing 21 is situated, wherein the housing 21 is disposed between the pair of walls, and wherein the two pieces are arranged so as to oppose to each other while surrounding the housing 21”.

With regard to claim 11, Hayashi teaches: “The connector according to claim 1”, as shown above.
Hayashi also teaches, as shown in figure 2: “wherein a surface facing a side on which the housing 21 is situated in the surrounding wall is provided with a surrounding wall projection portion (shown below) protruding inward in the second direction, and wherein in a state where the connector 20 is fitted with the counter connector 30, the surrounding wall projection portion is in contact with a counter surrounding wall projection portion (shown below) provided to an outer peripheral surface of the counter surrounding wall in the first direction”.

    PNG
    media_image2.png
    517
    723
    media_image2.png
    Greyscale


With regard to claim 13, Hayashi teaches: “The connector according to claim 3”, as shown above.
Hayashi also teaches, as shown in figure 3: “wherein the surrounding wall includes a plurality of corners (corners of 24A and 24B in figure 3), and wherein the protrusion portion is provided at a position closer to one of two aligned corners of the plurality of corners than a center position between the two aligned corners”.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (2021/0098943).
With regard to claim 3, Hayashi teaches: “The connector according to claim 1”, as shown above.
Hayashi does not teach: “wherein the end portion on the board side of the protrusion portion in the first direction is fixed to the board with solder”.  However, Hayashi does teach the use of solder (Hayashi, paragraph 68).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use solder to fix the end portion of the board side of the protrusion portion to the board with solder in order to hold the surrounding wall in place.  Also, the use of solder to connect to circuit boards is well known in the art.

With regard to claim 5, Hayashi teaches: “The connector according to claim 4”,34 as shown above.
Hayashi also teaches: “wherein in the surrounding wall, two walls intersecting each other are joined via one of the plurality of corners”. 
Hayashi does not teach: “and wherein the protrusion portion is provided at each of the two walls joined via one of the plurality of corners”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to duplicate the protrusion portions on the other of the two walls joined via one of the corners in order to provide more stability on the circuit board.  Also, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

With regard to claim 6, Hayashi teaches, as shown in figures 1-5 and 11 and taught in paragraph 75: “A connector 20 that can be fitted with a counter connector 30 in a first direction (third direction in figure 1) and is mounted on a board, the connector 20 comprising: a contact 22A that contacts a counter contact 32A of the counter connector 30; a housing 21 to which the contact 22A is fitted and attached; and a surrounding wall 24A and 24B disposed to surround the housing 21, wherein a gap is provided between the housing 21 and the surrounding wall, wherein in a state where the connector 20 is fitted with the counter connector 30, the surrounding wall is in contact with a counter surrounding wall (34A and 34B) of the counter connector 30 that has entered the gap, wherein the surrounding wall includes a wall body (24A1, 24A2, 24B1, and 24B2) rising from the board in the first direction, a bending portion 242 connected to the wall body on an opposite side from the board in the first direction”. 
This connector of Hayashi does not teach: “and an extension portion 35 extending from the bending portion to a side on which the board is situated in the first direction, and wherein the extension portion is situated outside the wall body in a second direction intersecting the first direction, and an end on the board side of the extension portion in the first direction is in contact with the board”.  However, Hayashi teaches, as shown in figures 2, 11, and 18, the counter connector 30 having “and an extension portion 34f35 extending from the bending portion 342 to a side on which the board is situated in the first direction, and wherein the extension portion 34f is situated outside the wall body 34a in a second direction (second direction in figure 2) intersecting the first direction, and an end on the board side of the extension portion 34f in the first direction is in contact with the board”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the extension portion of the counter connector in the connector in order to add more contact with the grounding of the circuit board (Hayashi, paragraph 109).

With regard to claim 7, Hayashi, as modified above, teaches: “The connector according to claim 6”, as shown above.
Hayashi also teaches, as shown in figures 2, 11, and 18: “wherein the bending portion 342 is bent in an arc-shape and has a roundness on an opposite side from the board in the first direction”.

With regard to claim 8, Hayashi, as modified above teaches: “The connector according to claim 6”. 
Hayashi also teaches, as shown in figures 2, 11, and 18: “wherein the surrounding wall includes a plurality of corners and wherein the bending portion 342 and the extension portion 34f are provided at a position closer to one (lower-left-and-frontward corner of 34A and 34B in figure 11) of two aligned corners (lower-left corners of 34A and 34B in figure 11) of the plurality of corners than a center position between the two aligned corners”. 

With regard to claim 14, Hayashi, as modified above teaches: “The connector according to claim 7”. 
Hayashi also teaches, as shown in figures 2, 11, and 18: “wherein the surrounding wall includes a plurality of corners and wherein the bending portion 342 and the extension portion 34f are provided at a position closer to one (lower-left-and-frontward corner of 34A and 34B in figure 11) of two aligned corners (lower-left corners of 34A and 34B in figure 11) of the plurality of corners than a center position between the two aligned corners”. 

With regard to claim 15, Hayashi teaches: “The connector according to claim 6”, as shown above.
Hayashi also teaches, as shown in figures 1-5 and taught in paragraphs 11-13 and 43: “wherein the surrounding wall is an electromagnetic shielding wall having an electrical potential set to a ground potential”. 

With regard to claim 16, Hayashi teaches: “The connector according to claim 6”,36 as shown above.
Hayashi also teaches, as shown in figures 3 and 6: “wherein the surrounding wall is divided into two pieces having an identical shape, wherein each of the two pieces is provided with a pair of walls (24A1 and 24B1) extending to a side on which the housing 21 is situated, wherein the housing 21 is disposed between the pair of walls, and wherein the two pieces are arranged so as to oppose to each other while surrounding the housing 21”. 

With regard to claim 17, Hayashi teaches: “The connector according to claim 6”, as shown above.
Hayashi also teaches, as shown in figure 2: “wherein a surface facing a side on which the housing 21 is situated in the surrounding wall is provided with a surrounding wall projection portion (shown below) protruding inward in the second direction, and wherein in a state where the connector 20 is fitted with the counter connector 30, the surrounding wall projection portion is in contact with a counter surrounding wall projection portion (shown below) provided to an outer peripheral surface of the counter surrounding wall in the first direction”.

    PNG
    media_image2.png
    517
    723
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831